Citation Nr: 1315839	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-50 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for memory loss with loss of concentration, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 1117.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to August 1990 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.                 

In April 2011, the Board remanded this case in order to afford the Veteran a Travel Board hearing. 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2011.  A copy of the transcript of that hearing is of record.  

In a March 2012 decision, the Board denied the Veteran's claim for service connection for memory loss with loss of concentration, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 1117.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court vacated and remanded the Board's March 2012 decision pursuant to a Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.








REMAND

In this case, the Veteran contends that upon his return from service in the Persian Gulf, he noticed immediate problems with memory loss and loss of concentration.  He indicates that his ability to concentrate and recall things had diminished considerably.  The Veteran maintains that he currently has memory loss with loss of concentration that is related to his service in the Persian Gulf.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011(for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The Veteran's separation document (Department of Defense Form 214 (DD-214)) indicates that he served in Southwest Asia from December 1990 to August 1991.  Accordingly, the Board notes that for purposes of the pertinent statute and regulation, the appellant is a Persian Gulf veteran.

In the January 2013 Joint Motion, the parties stated that a remand was warranted because the Board erred in failing to provide an adequate VA examination and an adequate statement of reasons and bases addressing favorable evidence of record.  In the March 2012 decision, it was the Board's determination that there was no objective evidence to show that the Veteran had a chronic disability manifested by memory loss or loss of concentration.  In this regard, the parties noted that the Secretary's duty to assist included "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  In the March 2012 decision, the Board relied upon the findings from a September 2010 VA examination to support its decision to deny the Veteran's claim.  Specifically, in the September 2010 VA examination report, the examiner concluded that the evaluation did not suggest that the Veteran had any psychosocial or emotional difficulties or diagnoses as defined by the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  However, the examiner also stated that "neuropsychological testing may show deficits or decreases in ability not detectable via the current examination."  The examiner further noted that "the lack of evidence for difficulties in concentration/memory does not mean that the patient has not sustained a decrease in his abilities due to serving in Desert Storm; rather, any decreases. . . are not detectable via the scope of the current evaluation."  Thus, despite the examiner's statements that there may be deficits undetectable within the scope of the present examination, VA failed to obtain any additional testing or examination to determine if there were any deficits.  

Furthermore, while the Board stated that there was no objective indicator of a chronic disability associated with memory loss or impaired concentration, it did not address the Veteran's military post-trauma checklist (PCL-M).  The Board was required to consider all relevant evidence of record and provide an adequate statement of reasons and bases if it rejected any evidence that was favorable to the Veteran.  In an October 21, 2008, Mental Health Note, the Veteran received a PCL-M score of 30, which corresponded with experiencing difficulty concentrating.  The PCL-M score may have qualified as an objective indicator of the Veteran's disability associated with impaired concentration.  Nevertheless, the Board failed to consider or address the Veteran's PCL-M score in its decision.  Therefore, the parties determined that remand was appropriate so that VA may satisfy its duty to assist by procuring any necessary testing to determine the extent of the Veteran's memory concentration problems, and provide an adequate statement of reasons and bases addressing the PCL-M which may be considered objectively favorable evidence.        

The Board notes that the Veteran is certainly competent to report that he suffers from memory loss and loss of concentration.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  From review of the September 2010 VA examination report, it does not appear that any additional testing was performed to determine if the Veteran experienced a memory/concentration loss disability, and if so, to what extent.  Based on this lack of information, the Board finds the September 2010 VA examination inadequate, and a new examination must be performed.

VA Medical Center (VAMC) outpatient treatment records show that on October 21, 2008, the Veteran underwent a mental status evaluation.  Following the evaluation, the pertinent diagnosis was anxiety, not otherwise specified (NOS).  However, the examiner did not address the pertinent questions of whether any memory loss or loss of concentration experienced by the Veteran were symptoms of the diagnosed anxiety disorder, and if so, whether the anxiety disorder was related to the Veteran's period of service, specifically to his Persian Gulf service.  Thus, these questions need to be addressed upon remand.     

Accordingly, the case is REMANDED for the following action:

1. The RO is requested to schedule the Veteran for a VA Gulf War examination, with an appropriate expert, to determine the nature and etiology of his memory loss and loss of concentration.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the September/October 2010 VA examination reports and the October 21, 2008, VAMC outpatient treatment record which shows that the Veteran had a PCL-M score of 30, which corresponds with experiencing difficulty concentrating.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history from the Veteran regarding his memory loss and loss of concentration, the pertinent details of which should be included in the examination report.

After a review of the examination findings and the entire evidence of record, the examiner should provide the following:

(a) Diagnose any memory loss or problems concentrating.  In this regard, the examiner should determine whether there are any objective medical indications that the Veteran has a chronic disability manifested by memory loss and/or loss of concentration.  The examiner MUST comment on the PCL-M score of 30, which was noted in the October 2008 VAMC outpatient treatment records and which corresponds with experiencing difficulty concentrating.    

(b) The examiner MUST state whether or not the Veteran's memory loss and/or problems concentrating are due to an undiagnosed illness.   

(c ) In the alternative, the examiner MUST indicate whether the Veteran's memory loss and/or loss of concentration can be attributed to a known diagnostic entity.  If the Veteran's memory loss and/or loss of concentration are determined to be attributable to a known clinical diagnosis, the examiner should state whether it is at least as likely as not (50 percent or more probability) that the diagnosed disability is related to the Veteran's period of military service, to include his service in the Persian Gulf?   

(d) The examiner MUST state whether the Veteran currently has an anxiety disorder?  If so, are his memory loss and concentration problems symptoms of his diagnosed anxiety disorder?  If the Veteran's memory loss and concentration problems are symptoms of his diagnosed anxiety disorder, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's anxiety disorder is related to his period of military service, to include his service in the Persian Gulf?     

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


